DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 2012/0203100) and Appelbaum (US 5,991,142).
Regarding claims 1, 3, 5, 8-11 and 16 Weiss discloses an apparatus that could be used to supply fluid and/or electrical energy to a medical instrument (figs. 1, 11). The apparatus includes a source of energy for the instrument (paragraph [0021]) and a fluid source ([0079]). Weiss further discloses a test signal emitter, echo signal receiver and analysis arrangement that allow a test signal to be delivered to the device, an echo of the test signal to be received, and information about the line on which the test signal is delivered to be derived from the echo ([0049]-[0050]). The test signal measures 
 Regarding claims 12-14 and 17, the device of Weiss performs the recited method.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Appelbaum, further in view of Dumbauld (US 2006/0052777).
Regarding claim 2, Weiss disclose the operating medium is a fluid but does not disclose the line is a fluid line. However, it is well-established that conductors can be wires, tubes or any other commonly known conductive element and Applicant has not disclosed that using a fluid line as a conductor produces an unexpected result. Dumbauld, for example, discloses an electrosurgical system and teaches that the conductors can be wires, tubes or rods, or in “other ways known in the trade” ([0049]). Therefore, before the application was filed, it would have been obvious to use any structure in the device of Weiss-Appelbaum as a conductor, including a fluid line, which would produce the predictable result of allowing electrical communication between various elements.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Appelbaum, further in view of Williamson (US 5,817,093).
Regarding claim 4, any power supply can be operated in a pulsed manner, at least by turning the power on and off, but Weiss does not disclose that the test signal is active when the treatment current is not. However, sensing various elements of a system at various points in a procedure is common in the art and Applicant has not disclosed that sensing without treating produces an unexpected result. Williamson discloses an electrosurgical system and teaches that a non-therapeutic sensing energy can be applied before, during or after tissue treatment (abstract). Therefore, before the application was filed, it would have been obvious to allow the apparatus of Weiss-Appelbaum to generate a test signal at any point in time relative to the application of treatment, as taught by Williamson, including between “pulses,” that would produce the predictable result of sensing a desired parameter at a desired point in time.

Claims 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Appelbaum, further in view of Azar (US 2008/0183251).
Regarding claims 6 and 7, Weiss does not specifically disclose that the echo signal is used to activate or deactivate the instrument. However, deactivating an instrument based on sensed information is very common in the art and Applicant has not disclosed that this function produces an unexpected result. Azar discloses an electrosurgical device which uses sensed information to terminate energy application in the interest of safety ([0316]). It is noted that safety is a concern of both Weiss (in the case of a failed trap) and Appelbaum (in the case of disconnected instrument). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify Weiss-Appelbaum to allow energy to be terminated based on sensed information, as taught by Azar, to ensure the safety of the patient. 
Regarding claim 15, the device of Weiss-Appelbaum-Azar performs the recited method. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding other devices which use a reflection of a test signal to determine information: Rosen (US 5,129,396) teaches that a reflected test signal can be used to measure the distention of a balloon (col. 9 lines 1-4) and Penny (US 2005/01490120 teaches that a reflected signal can be used to determine faults in an instrument or cable ([0132])
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794